 



 
Exhibit 10.03
 
March 31, 2008
 
John Donahoe
 
John,
 
This letter confirms your appointment by the Board of Directors of eBay Inc.
(the “Board”) to the position of President and Chief Executive Officer of eBay
Inc. (“eBay” or the “Company”) effective March 31, 2008 (the “Effective Date”).
You shall report solely and directly to the Board.
 
You have also been appointed as a new member of the Board, effective January 23,
2008, with a term of office expiring at eBay’s annual meeting of stockholders in
2008. For so long as you remain President and Chief Executive Officer of the
Company, the Board will nominate you to the Board and, if re-elected, you shall
serve as a member without additional consideration.
 
As of the Effective Date, your annual base salary is $900,000, payable bi-weekly
in accordance with the Company’s normal payroll practices. You will continue to
be eligible to participate in the eBay Incentive Plan (“eIP”). Payouts under the
plan are based on individual achievement as well as Company performance. Your
target annual incentive bonus for eIP is 125% of your base salary. The Company
reserves the right to amend, change or cancel the plan at its sole discretion.
The Compensation Committee of the Board (the “Compensation Committee”) shall
review your base salary and target annual incentive bonus at least annually and
shall modify such amounts as the Compensation Committee deems appropriate.
 
You were granted a long-term equity incentive focal award on March 3, 2008 (the
“Focal Date”), having a target value of approximately $8,000,000 on such date.
The award is comprised of a stock option to purchase 585,774 shares of eBay’s
common stock, which represents 70% of the value of the focal award, and
92,843 performance-based restricted stock units (“PBRSUs”), which represents 30%
of the value of the focal award. The exercise price for the stock option is
$25.85, which was the fair market value of eBay’s common stock on the date of
grant. The stock option will vest as to 6/48 of the shares subject to the option
on the six-month anniversary of March 1, 2008 (the “Vesting Commencement Date”)
and 1/48 monthly thereafter so as to be fully vested on March 1, 2012, subject
to your continued employment with the Company on each vesting date. The PBRSUs
are subject to the performance conditions determined by the Compensation
Committee for the performance period beginning January 1, 2008 and ending
December 31, 2009.
 
The Board also approved a promotion equity award having a target value of
approximately $15,000,000 on the Focal Date. The award is comprised of 388,781
restricted stock units (“RSUs”), which represents 67% of the value of the
promotion award, and a stock option to purchase 517,782 shares of eBay’s common
stock, which represents 33% of the value of the promotion award. The RSUs will
vest and become non-forfeitable over four years at the rate of 25% a year on
each anniversary of the Vesting Commencement Date, subject to your continued
employment with the Company on each vesting date. The stock option grant has
been split into two equal tranches, with the first grant issued and priced on
the Focal Date, and the second grant to be issued and priced effective the first
business day of September 2008. The exercise price for the first tranche of the
stock option award is $25.85, which was the fair market value of eBay’s common
stock on the date of grant, and the exercise price for the second tranche of the
stock option award will be no less than the fair market value of eBay’s common
stock on the date of grant. Both the first tranche and the second tranche of the
stock option will vest as to 6/48 of the shares subject to the option on the
six-month anniversary of the Effective Date and 1/48 monthly thereafter so as to
be fully vested on March 31, 2012, subject to your continued employment with the
Company on each vesting date. In connection with your promotion, you were also
granted an additional award of 60,000 RSUs on the Focal Date, with such award
vesting over two years at the rate of 50% a year on each anniversary of the
Vesting Commencement Date, subject to your continued employment with the Company
on each vesting date.
 
Your employment at the Company remains “at-will” and either you or the Company
may terminate your employment at any time, with or without cause. However, if
your employment is involuntarily terminated by the Company other than for
“Cause”, then, subject to you executing and not revoking the Company’s standard
form of release within 60 days of the date of your termination of employment,
the Company shall provide you with a lump sum severance payment consisting of
your annual base salary plus your target annual incentive bonus as in effect on





--------------------------------------------------------------------------------



 



such date (the “Target Cash Compensation”) calculated as follows: two times the
Target Cash Compensation if the termination occurs prior to the second
anniversary of the Effective Date, one and one-half times the Target Cash
Compensation if the termination occurs on or after the second anniversary but
prior to the third anniversary of the Effective Date, and one times the Target
Cash Compensation if the termination occurs on or after the third anniversary of
the Effective Date.
 
For purposes of this agreement, “Cause” shall mean: (i) your willful failure to
carry out, or comply with, in any material respect any lawful and reasonable
directive of the Board, which is not remedied within 30 days after receipt of
written notice from the Company specifying such failure; (ii) your conviction
of, or plea of nolo contendere to, any felony (or any other crime having a
material adverse effect on the Company); (iii) your commission of an act of
fraud, embezzlement, misappropriation, willful misconduct, or breach of
fiduciary duty against the Company.
 
Except as specifically modified and amended herein, all of the terms and
conditions of your offer letter dated November 16, 2004 remain in full force and
effect.
 
Very truly yours,
 
eBay Inc.
 
ACCEPTED:
 
/s/  John Donahoe

John Donahoe
 
March 31, 2008

Date

